Exhibit 4.1 RIGHTS CERTIFICATE #: NUMBER OF RIGHTS: THE TERMS AND CONDITIONS OF THE RIGHTS OFFERING ARE SET FORTH IN THE COMPANY’S PROSPECTUS DATED FEBRUARY2012 (THE “PROSPECTUS”) AND ARE INCORPORATED HEREIN BY REFERENCE.COPIES OF THE PROSPECTUS ARE AVAILABLE UPON REQUEST FROM CONTINENTAL STOCK TRANSFER & TRUST COMPANY, THE SUBSCRIPTION AGENT. OMAGINE, INC. INCORPORATED UNDER THE LAWS OF DELAWARE RIGHTS CERTIFICATE Rights Cusip681 EVIDENCING NON-TRANSFERABLE RIGHTS TO PURCHASE SHARES OF COMMON STOCK SUBSCRIPTION PRICE: $1.25 PER SHARE VOID IF NOT EXERCISED ON OR BEFORE THE RIGHTS EXPIRATION DATE (AS SET FORTH IN THE PROSPECTUS) Evidencing Subscription Rights, each to Purchase ONE (1) Share of Common Stock of Omagine, Inc. at Subscription Price: $1.25 per Share THE SUBSCRIPTION RIGHTS WILL EXPIRE IF NOT EXERCISED ON OR BEFORE 5:00 P.M., EASTERN TIME, ON FEBRUARY, 2012, UNLESS EXTENDED BY THE COMPANY. THIS CERTIFIES THAT the registered owner whose name is inscribed hereon is the owner of the number of subscription rights (“Rights”) set forth on the face of this Rights Certificate. Each whole Right entitles the holder thereof, or its assigns, to subscribe for and purchase one (1) share of common stock, with a par value of $0.001 per share (the “Shares”) of Omagine, Inc., a Delaware corporation (the “Company”), at a subscription price of $1.25 per Share (the “Basic Subscription Right”), pursuant to a rights offering (the “Rights Offering”), on the terms and subject to the conditions set forth in the Prospectus and the “Instructions as to the Use of Omagine, Inc. Rights Certificates” accompanying this Rights Certificate. The Rights expire at 5:00 p.m. on February, 2012, unless extended. If any Shares available for purchase in the Rights Offering are not purchased by other holders of Rights pursuant to the exercise of their Basic Subscription Right (the “Excess Shares”), any Rights holder that exercises its Basic Subscription Right in full may subscribe for a number of Excess Shares pursuant to the terms and conditions of the Rights Offering, subject to allocation and proration, as described in the Prospectus (the “Over-Subscription Privilege”). The Rights represented by this Rights Certificate may be exercised by completing the Form of Election to Purchase on the reverse side hereof and by returning the full payment of the subscription price for each Share in accordance with the “Instructions as to the Use of Omagine, Inc. Rights Certificates” that accompanies this Rights Certificate. The Rights evidenced by this Rights Certificate may not be transferred or sold. This Rights Certificate is not valid unless countersigned by the transfer agent and registered by the registrar. WITNESS the facsimile signature of a duly authorized officer of Omagine, Inc.
